 Case 2:20-cv-13209-MAG-RSW ECF No. 1, PageID.1 Filed 12/04/20 Page 1 of 4




                            United States District Court
                            Eastern District of Michigan
                                 Southern Division

TIANA HEALEY (NEE) TIANA PALMER,
individually, and TIANA HEALEY, in a
representative capacity on behalf of
similarly situated persons,

              Plaintiff,
                                            Case No.
v.                                          District Judge
                                            Magistrate Judge
MIDLAND FUNDING LLC, MIDLAND
CREDIT MANAGEMENT, INC., and
MARY JANE M. ELLIOTT P.C.,

              Defendants.
           Defendant Mary Jane M. Elliott P.C.’s Notice of Removal

      Please take notice that under 28 U.S.C. § 1441, Defendant MARY JANE M.

ELLIOTT P.C. hereby removes this action from the Third Judicial Circuit Court of the
State of Michigan, Wayne County, to the United States District Court for the Eastern

District of Michigan, Southern Division. In support of this Notice of Removal,

Defendant Mary Jane M. Elliott P.C. states as follows:
      1.     On October 30, 2020, Plaintiff filed a complaint in the Third Judicial

Circuit Court for the County of Wayne, State of Michigan, entitled Tiana Healey v.

Midland Funding LLC, et al., Case No. 20-014367-CZ (“State Court Action”). The
complaint alleges five causes of action arising under Federal, California, and

Michigan law: (1) wrongful garnishment after dismissal of state court case; (2)

wrongful garnishment—venue violation; (3) suit on a time barred debt; (4) suit on
time barred debts (class claim); and (5) suit on an “open account” (class claim).
 Case 2:20-cv-13209-MAG-RSW ECF No. 1, PageID.2 Filed 12/04/20 Page 2 of 4




      2.     On or about November 12, 2020, Plaintiff served Defendant Mary Jane

M. Elliott, P.C. with the summons and the complaint.

      3.     Accordingly, Defendant Mary Jane M. Elliott, P.C. has filed this Notice

of Removal within 30 days after service of the initial pleading stating a removable

claim and it is timely filed under 28 U.S.C. § 1446(b). Specifically, each defendant

shall have 30 days after receipt by or service on that defendant of the initial pleading

or summons. 28 U.S.C. § 1446(b)(2)(B).
      4.     As of this date, Defendants Midland Funding, LLC and Midland Credit

Management, Inc. have not been served with a copy of the summons and complaint

on information and belief. Accordingly, consent is not required. See White v.
Medtronic, Inc., 808 F. App’x 290, 292 (6th Cir. 2020) (“consent of all defendants

is not required when the non-consenting defendant ‘has not been served with service

of process at the time the removal petition is filed’”).

      5.     A true and correct copy of all process, pleadings, and orders in the State

Court Action are being filed with this Notice of Removal as required by 28 U.S.C.

§ 1446(a) and are attached as exhibit A.
      6.     This Court has original jurisdiction over the action under 15 U.S.C.

§ 1692k(d) and 28 U.S.C. § 1331 and removal jurisdiction under 28 U.S.C. § 1441(a)

because it is a civil action arising under the laws of the United States. Specifically,
Plaintiff’s complaint alleges violations and seeks relief under the Fair Debt

Collections Practices Act, 15 U.S.C. § 1692, et seq. See Compl. ¶¶ 1–3, 6, 9, 16–17,

30, 72, 78–80, and 88–90. This Court also has supplemental jurisdiction over the
state law claims under 28 U.S.C. § 1367(a).
                                           2
    Case 2:20-cv-13209-MAG-RSW ECF No. 1, PageID.3 Filed 12/04/20 Page 3 of 4




        7.    Under 28 U.S.C. § 1441(a), venue of the removed action is proper in

this Court as the district and division embracing the place where the State Court

Action is pending.

        8.    Contemporaneous with the filing, a copy of the Notice of Removal,

along with the Notice of Filing of Notice of Removal,1 will be filed with the Clerk

of the Third Judicial Circuit Court, Wayne County, Michigan, and served on counsel

for all adverse parties under 28 U.S.C. § 1446(d). Accordingly, under 28 U.S.C.
§§ 1331, 1367, 1441, and 1446, this action is properly removed to this Court.

        9.    By removing this action from the Third Judicial Circuit Court, Wayne

County, Michigan, Defendant Mary Jane M. Elliott, P.C. does not waive any
defenses available to it.

        10.   By removing this action from the Third Judicial Circuit Court, Wayne

County, Michigan, Defendant Mary Jane M. Elliott, P.C. does not admit any of the

allegations in Plaintiff’s complaint.

        11.   Before filing this Notice of Removal, Defendant Mary Jane M. Elliott,

P.C. did not answer or otherwise plead in response to the complaint in the State Court
Action. Therefore, it will answer or present other defenses and objections under Rule

81(c)(2)(C) of the Federal Rules of Civil Procedure

        Defendant MARY JANE M. ELLIOTT P.C. removes the above-captioned action
from the Third Judicial Circuit Court, Wayne County, Michigan to the United States

District Court for the Eastern District of Michigan, Southern Division.

1
  An unsigned copy of the Notice of Filing of Notice of Removal to be filed with the
state court is attached as exhibit B.
                                         3
 Case 2:20-cv-13209-MAG-RSW ECF No. 1, PageID.4 Filed 12/04/20 Page 4 of 4




                                         Respectfully submitted,

                                         SILVERSTEIN LEGAL

                                  By:    /s/Corey D. Silverstein
                                         COREY D. SILVERSTEIN (P69651)
                                         Attorneys for Defendant Mary Jane M.
                                         Elliott, P.C.
                                         30150 Telegraph Road, Suite 444
                                         Bingham Farms, Michigan 48025
                                         (248) 290-0655
Dated: December 7, 2020                  corey@silversteinlegal.com




                                     4
